Citation Nr: 1721212	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated 10 percent disabling prior to September 10, 2009, 30 percent disabling from September 10, 2009, to October 9, 2014, and 50 percent disabling from October 10, 2014.  

3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling until October 9, 2014, and rated 20 percent disabling thereafter. 

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling until October 9, 2014, and rated 40 percent thereafter. 

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling until October 9, 2014, and rated 40 percent thereafter.

6.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now rests with the Detroit, Michigan RO.  

In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

During the pendency of the appeal, the RO increased the disability rating for the Veteran's neuropathy of the right upper extremity from 10 percent to 20 percent, effective September 10, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Thereafter, the Board remanded this claim in March 2014 for further development.  The matter has been returned to the Board for appellate consideration.  

The issues of entitlement to an increased rating for diabetes mellitus, type II, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for a right knee disorder and an eye disorder have been raised by the record in an August 2014 submission from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.1, 19.9(b) (2016).   

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or are not pertinent to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding all issues on appeal to obtain compliance with the 2014 Board remand and to undertake reasonable efforts to obtain relevant private medical records.  

A Court or Board remand confers upon the Veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA also has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, 

Here, the prior remand directed the RO to obtain any outstanding private treatment records, including from the Veteran's private neurologist since 2009.  Although the RO sent a letter to the Veteran in August 2014 and the Veteran responded with authorizations for his treating providers for his diabetes mellitus and peripheral neuropathy, it does not appear the RO contacted those providers for records.  Accordingly, remand is required to do so. 

Remand is required regarding the diabetes claim to obtain clarification of the most recent examination.  VA provided an examination for the Veteran's diabetes mellitus in October 2014.  Then, the examiner found that the Veteran's diabetes required prescribed oral hypoglycemic agents, more than one insulin injection per day, and regulation of activities.  However, the examiner wrote "EXERCISE LIKE EL[L]IPTICALS AND FEW MINUTES WALKING" under the regulation of activities heading.  It is unclear from this annotation whether the Veteran was encouraged to do no more than this amount of education, or to perform at least this amount of activity.  Regardless, it is unclear from the examiner's report as to whether the Veteran's diabetes required avoidance of strenuous occupational and recreational activities, which is how regulation of activities is defined.  38 C.F.R. § 4.120, Diagnostic Code 7913.  In addition, there is a lack of contemporaneous competent medical evidence showing prescribed avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Thus, the Board finds that an addendum opinion is necessary to provide clarification in this matter.  

Next, remand is required to obtain a medical opinion for the Veteran's TDIU claim that accounts for the totality of his service-connected conditions.  As correctly noted by the Veteran's representative in the November 2016 brief, the examinations do not provide opinions as to the combined effects of the Veteran's service-connected disabilities on the Veteran's employability.  Such a determination is significantly, particularly for the period of the Veteran's appeal prior to October 10, 2014, where the Veteran is currently in receipt of less than a total combined disability rating.  

Additionally, it has now been almost three years since the last VA examination; current examinations are thus required.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records regarding his diabetes mellitus and peripheral neuropathy, to include treatment since 2009 from Drs. A-A-K, G.G.D., and B.P.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must attempt to clarify the 2014 annotation that the Veteran's diabetes mellitus, type II, requires regulation of activities.  The examiner is reminded that regulation of activities means the Veteran's diabetes alone requires that he must avoid strenuous occupational and recreational activities.  

4.  After the above development has been completed, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner should not consider the Veteran's age and any nonservice-connected disorders.  The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







